Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The examiner erred in analyzing the restriction under Unity of Invention in the previous restriction instead of US Restriction Practice. The previous restriction of 07/12/2022 is withdrawn.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Claim(s) 1-11 are drawn to a variable capacity turbocharger classified in F02B 37/24.
II. Claim(s) 12-18 are drawn to a variable capacity turbocharger classified in F02B 37/24.
III. Claim(s) 19-20 are drawn to a variable capacity turbocharger classified in F02B 37/24.
The species are independent or distinct because of the following reasons:
1) Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and are mutually exclusive.
Specifically, Invention I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Invention II does not.  Further, Invention II requires that the bearing hole penetrates the ring main body part and the lid, while Invention I does not.  Invention II does not require that the bearing hole penetrating the lid be smaller adjacent to the gap than the bearing hole adjacent to the nozzle path. 

2) Inventions I and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and are mutually exclusive.
In this case, Invention I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Invention III does not. Further, Invention III requires that the first rotation shaft and the second rotation shaft have different diameters and align along a rotation axis of the nozzle vane, while Invention I does not.

3) Inventions II and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and are mutually exclusive.
Specifically, Invention II and Invention III are not obvious variants because Invention III requires that the first rotation shaft and the second rotation shaft have different diameters and align along a rotation axis of the nozzle vane, while Invention I does not. Further, Invention I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Invention III does not. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746